Citation Nr: 0210264	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  01-02 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $3,032.33.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
October 1993.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2000 decision of the  
Committee on Waivers and Compromises (the Committee) of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

In June 2002, the veteran testified at a personal hearing 
which was chaired by the undersigned at the RO.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.

Additional issues

In October 2001, the veteran's accredited representative 
asserted claims of entitlement to an increased evaluation for 
service-connected bipolar disorder, currently evaluated as 30 
percent disabling and entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  These matters have not been developed and are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran was in receipt of additional VA compensation 
benefits for a spouse.   The veteran failed to timely notify 
VA of her divorce, resulting in an overpayment indebtedness 
of $3,032.33.

2.  The evidence does not clearly indicate that the veteran 
exercised a willful intent to seek an unfair advantage. 

3.  The veteran was at fault in the creation of the 
indebtedness in the amount of $3,032.33.  Her fault was 
mitigated by the circumstances of her disability, and by her 
intent to cooperate with VA, as evidenced by her 
communications with VA.  

4.  VA was without fault in the creation of the overpayment.  
Additional diligence on the part of VA, however, could have 
discovered the information necessary to avoid or mitigate the 
overpayment.  

5.  Collection of the overpayment could deprive the veteran 
of basic necessities or nullify the objective for which the 
benefits were intended.


CONCLUSIONS OF LAW

1.  There has been no showing of an indication of fraud, 
misrepresentation or bad faith on the part of the veteran in 
the creation of the overpayment.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. §§ 1.962, 1.965 (2001).

2.  Recovery of overpayment of disability compensation 
benefits in the amount of $3,032.33 would be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 
C.F.R. §§ 1.962, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a waiver of recovery of 
an overpayment of disability compensation benefits in the 
amount of $3,032.33.  The Committee found bad faith on her 
part in the creation of the overpayment, a finding that 
precludes consideration of a waiver.  See 38 C.F.R. § 1.962 
(2001).  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will then 
present a factual background.  Pertinent law and VA 
regulations will then be reviewed.  Finally, the Board will 
analyze the veteran's claim and render a decision first as to 
the issue of "bad faith" and then as to whether the 
principles of "equity and good conscience" necessitates a 
waiver.

The Veterans Claims Assistance Act of 2000

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

This law eliminated the former statutory requirement that 
claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West Supp. 2001).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

There is no issue as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West Supp. 2001).  The 
issue before the Board is based upon a request for a waiver 
of an overpayment filed by the veteran in October 2000.  The 
request appeared substantially complete on its face.  The 
veteran clearly identified the overpayment indebtedness in 
question and the benefits sought.  Further, she referenced 
the bases of the overpayment and set out the bases for her 
request.  

Under the VCAA, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been advised of the type of evidence lacking to 
demonstrate entitlement to the benefit sought with a December 
2000 waiver decision and March 2001 statement of the case.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) [codified as amended at 38 C.F.R. 
§ 3.159(c)].  The RO obtained or attempted to obtain all 
records pertinent to the issue of waiver.  It does not appear 
that there are any additional pertinent records to be 
requested or obtained.  As discussed below, the outcome of 
this case in essence hinges on documents already filed with 
VA.

Finally, since this claim is based upon a request for a 
waiver of overpayment, there is no necessity for a medical 
examination.  As discussed below, however, the Board is aware 
of the veteran's psychiatric disability. 

The veteran and her representative have been afforded ample 
opportunity to present evidence and argument in support of 
her claim.  The veteran's accredited representative submitted 
a brief in October 2001.  Most recently, the veteran was 
afforded a hearing before the undersigned in June 2002.  

In short, the Board concludes that the requirements of the 
VCAA have been met in this case.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to her case.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Factual Background

The basic facts of this case are not in dispute.  Review of 
the record reflects that in November 1993, the veteran filed 
a claim for service connection for several disabilities, 
utilizing VA Form 21-526, Veteran's Application for 
Compensation or Pension.  On that form, the veteran indicated 
that she was married to R.B.  In July 1994, the veteran was 
granted service connection for several disabilities, 
including a psychiatric disability characterized as bipolar 
disorder and evaluated as 30 percent disabling.  Based upon 
that decision, in August 1994, the veteran was awarded VA 
disability compensation benefits and was notified of her 
rights and responsibilities related to receipt of VA 
benefits.  She was informed that she would be receiving an 
additional allowance for her dependents, including a spouse.  

The veteran was divorced from R.B. on April 25, 1995.  In 
August 1996, the veteran filed another claim for service 
connection for several disabilities.  In doing so, she 
utilized a photocopy of the same VA Form 21-526, Veteran's 
Application for Compensation or Pension, that she had 
completed and filed in November 1993.  The only alterations 
that she had made to the photocopied form pertained to the 
nature of the disabilities claimed, and the date that it was 
signed.  All other information that had been submitted in 
November 1993 remained unaltered on the August 1996 form, 
including the information pertaining to her marriage to R.B.  
Her signature itself was a photocopy of her signature on the 
November 1993 form.  Included with this filing were copies of 
pertinent medical records and a copy of a statement signed by 
the Deputy Clerk of the Superior Court of Richmond County, 
Georgia that referenced a Final Judgment and Decree of Total 
Divorce that had been entered in a case between R.B. and the 
veteran.  

The veteran received ongoing treatment for her service-
connected and nonservice-connected disorders at VA Medical 
Centers.  This treatment included several inpatient and 
outpatient interventions in the treatment of her psychiatric 
disorder.  In the course of this treatment, the veteran 
informed the medical care provider on several occasions that 
she had been divorced.  For example, in a March 1997 VA 
psychiatric examination, she reported that she had been 
divorced for two years.  In a February 1997 psychiatric 
hospitalization record, she indicated that she had been 
divorced one year prior.  In the course of a psychiatric 
hospitalization in October 1998, she disclosed that she had 
been divorced in 1995.  These records were associated with 
the claims file.  

In March 1999, the RO issued a rating decision that continued 
the evaluations of the veteran's service-connected 
disabilities, including the 30 percent evaluation for her 
psychiatric disability, which had been recharacterized as 
bipolar disorder with psychotic features.  The RO considered 
the medical evidence of record at that time, including the 
foregoing examination and hospitalization records that had 
referenced her divorce.  

In August 2000, the RO issued a rating decision that in 
effect increased the combined disability evaluation for the 
veteran's service-connected disabilities, and awarded the 
veteran a temporary 100 percent evaluation based upon a 
period of psychiatric hospitalization over 21 days.  The RO 
directed a letter to the veteran dated August 24, 2000, that 
disclosed the increase in her disability award.  The letter 
also stated that additional benefits were being paid for her 
spouse, R.B.  The veteran was asked to inform the RO "right 
away if there is any change in the status of [her] 
dependents."  In September 2000, the veteran submitted VA 
Form 21-686c, Declaration of Status of Dependents, in which 
she disclosed that her marriage to R.B. had terminated 
through divorce on August 25, 1995.  The veteran's disability 
compensation benefits were thereupon adjusted effective from 
May 1, 1995, based upon the veteran's divorce from R.B.  This 
action created an overpayment of $3,032.33.

In October 2000, the veteran requested a waiver of the 
overpayment of $3,033.32 and submitted a financial status 
report.  In her financial status report, the veteran reported 
$1,752 in monthly net income from retirement and social 
security.  She did not report any VA disability compensation 
income.  She reported $1,889.27 in monthly expenses.  She 
reported her only asset to be a late model automobile, but 
assigned it no value.  She reported indebtedness totaling 
$22,661 for outstanding loans incurred in the purchase of her 
car and "siding".  

The Committee denied the veteran's request for waiver in a 
December 2000 decision on the basis that there was an 
indication of bad faith on the part of the veteran, a finding 
that precluded further consideration of a waiver of the debt 
under the principles of equity and good conscience.  

Analysis

(i) Creation of the indebtedness

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
indebtedness was validly created.

The Court has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991). VA 
General Counsel has reinforced this obligation by holding 
that where the validity of the debt is challenged that issue 
must be developed before the issue of entitlement to a waiver 
of the debt can be considered.  See VAOPGCPREC 6-98.

In the instant case, neither the veteran nor her 
representative have challenged the creation of the 
indebtedness.  The Board has reviewed the indebtedness and 
finds that its creation was not invalid.  The amount of the 
indebtedness appears to mirror exactly the amount of the 
overpayment of benefits by VA. Accordingly, the Board finds 
that the charged indebtedness in the amount of $3,032.33 was 
validly created.

(ii) Fraud, misrepresentation or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of indebtedness, waiver of the debt is 
automatically precluded, and further analysis is not 
warranted. See 38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 
1.962 (2001).  As noted above, the RO Committee has 
determined that the veteran demonstrated bad faith in 
connection with the creation of the overpayment indebtedness. 

The veteran contends that she did not recall having been 
informed of the necessity to apprise VA of her marital status 
until just prior to the time that she voluntarily provided 
notification of her divorce in September 2000.  She argues 
that she never tried to hide her divorce from VA, and in fact 
disclosed it upon application for additional VA benefits in 
1996, and upon several occasions in the course of her medical 
treatment.  She has asked that she be placed upon a payment 
plan for the repayment of the debt because she is now 
unemployed.  

The Board cannot concur with the conclusion of the RO 
Committee when it found that there was an indication of bad 
faith on the part of the veteran.  Just as there are various 
bases for a finding of bad faith, there are also many 
circumstances which can significantly dilute or negate a 
finding of the willful intention to seek an unfair advantage.  
The evidence before us presents such a case.  It is clear 
from the record that the veteran failed to give notice of her 
divorce soon after it occurred, and it is equally clear that 
she submitted a VA form in 1996 that contained erroneous 
information regarding her marital status.  However, the 
evidence of record fails to show that she had the requisite 
willful intention to seek an unfair advantage contemporaneous 
with, or following, her divorce.  

The evidence documents that the veteran was only implicitly 
apprised of the necessity to keep VA informed about her 
marital status in August 1994 when VA stated that she was 
receiving additional benefits for her spouse.  The next time 
that she was informed of her responsibility was in August 
2000 when her benefits were increased.  VA was more explicit 
this time and requested that she provide information about 
any change in the status of her dependents.  At that point, 
the veteran immediately informed VA of her April 1995 
divorce.  Within that period, the veteran made no effort to 
conceal her divorce from VA.  The evidence shows that she 
disclosed it on several occasions while receiving treatment 
at VA Medical Centers.  The medical records containing those 
disclosures were subsequently reviewed by the RO in 
conjunction with the adjudication of her claims, but the 
disclosures were left unnoticed.  It is significant to note 
that during this period, the veteran had definite 
difficulties in adapting to her psychiatric disorder and 
ostensibly had more than moderate difficulties in her 
personal and professional relationships.  

The one instance in which the veteran provided erroneous 
information regarding her marital status was when she filed 
for increased benefits in August 1996, over one year 
following her divorce.  This circumstance, however, appears 
to have been more of an oversight than an overt act.  The VA 
Form that contained the erroneous information was accompanied 
by a document that disclosed the occurrence of her divorce, 
thereby contradicting the erroneous information.  The fact 
that the VA Form was a photocopy of a prior submission to the 
RO evinces the greater likelihood that the act was one of 
carelessness versus deception.  

It is not insignificant to the issue of bad faith that when 
the veteran applied for waiver, she readily discounted her 
disability as an excuse, confessing instead her ignorance as 
to the state of the law.  Although that failure to act on the 
part of the veteran may have bordered on significant neglect, 
it can not be determined from the evidence of record that the 
veteran had an intention to seek an unfair advantage.  

The RO has found that the veteran failed to report her 
divorce on an annual Eligibility Verification Report, but 
there is no evidence that she was required to submit such a 
report, only evidence that she was informed that she was 
receiving additional benefits for her spouse.  The RO's 
finding is not entirely inconsistent with the facts, but does 
not take into consideration the mitigating events outlined 
above.  This is not to say that the veteran is without fault 
in the creation of the debt in her failure to act; only that 
the available evidence does not show the veteran's willful 
intent to seek an unfair advantage.  On an overview, the 
Board finds that the positive evidence outweighs the 
negative, and thus, there is no showing of the requisite 
"willful intent" on the part of the veteran in the creation 
of the overpayment, fundamental to a finding of an indication 
of "bad faith".  Therefore, there is no statutory bar to 
waiver of recovery of the overpayment as found by the RO.  

(iii.)  Equity and good conscience

For reasons of judicial economy, and in consideration of the 
outcome of this case, the Board will accept jurisdiction of 
the next question for review:  whether the evidence 
establishes that recovery of the indebtedness would be 
against equity and good conscience, in which case recovery of 
that overpayment may be waived.  38 U.S.C.A. § 5302; 38 
C.F.R. §§ 1.963, 1.965.  The following is pertinent to this 
matter:

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment. Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The list of elements contained in the regulation is not, 
however, all inclusive. See Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider, and in fact has considered, all of these 
specifically enumerated elements.  However, the issues of 
fault, unjust enrichment, undue hardship, and whether there 
would be a defeat of the purpose of an existing benefit to the 
veteran are more significant to the case before the Board.  

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

It is the veteran's contention that she was unaware of the 
necessity to inform the VA of the change of her marital 
status, but when she was made aware, she immediately informed 
the VA of her divorce.  The Board has carefully reviewed the 
entire record in light of the veteran's contentions and the 
applicable law and regulations.  In terms of fault, the 
veteran has simply stated that she did not intend to deceive 
the VA for purposes of obtaining benefits, and thus she 
should not be held responsible for the repayment of those 
benefits she received to which he was not entitled.  
Essentially, a person who is a recipient of VA compensation 
benefits must notify the VA of all circumstances which will 
affect his or her entitlement to receive the benefit being 
paid.  After consideration of the record, the Board concurs 
with the RO that the veteran was at fault in the creation of 
the overpayment.  The veteran had actual notice that her 
marital status would effect the amount of VA disability 
compensation payments.  Simply put, but for the veteran's 
failure to timely report her divorce, the overpayment would 
not have been created.  Thus fault in the creation of the 
debt rests with the veteran.  

The veteran's fault, however, is considerably mitigated as 
outlined in detail in the discussion of "bad faith" above.  
Specifically, the veteran informed VA-at-large of her divorce 
on several occasions; she informed the RO immediately after 
being told of her specific responsibility of doing so; she 
had definite difficulties in adapting to her psychiatric 
disorder at the time of the creation of the overpayment; and 
she readily admitted her responsibilities regarding the 
overpayment and discounted her disability as an excuse.  In 
what may be considered a genuine acceptance of 
responsibilities, the veteran has been very forthcoming in 
her admission of fault.  Her overall pattern of action is 
consistent with our end determination and arrival at a 
waiver.  

With regards to the element of the fault of the VA, the Board 
determines that the VA was not at fault.  The RO did all that 
was required under the law to inform the veteran of her 
responsibilities and then monitored the required documents 
submitted to VA.  The Board is compelled to point out in this 
analysis, however, that additional diligence on the part of 
VA could have discovered the information necessary to avoid 
or mitigate the overpayment.  Unfortunately, VA resources are 
not such that every piece of medical evidence can be combed 
for the purpose of establishing continued eligibility status.  
The veteran had provided the information, but it was not 
submitted in a manner that was consistent with established VA 
procedures.  

It is incumbent upon the Board to analyze the financial data 
provided by the veteran and determine if collection of the 
overpayment would seriously impair her ability to provide 
herself with the basic necessities of life.  The Board is 
particularly mindful of the principle that the veteran is 
expected to accord a debt to the Government the same regard 
given to any other debt.  Furthermore, the proper analysis of 
undue hardship must take into consideration not only the 
veteran's present financial picture but also a realistic 
projection of her status in the foreseeable future.  

The veteran is disabled and has indicated her inability to 
retain stable employment.  Her financial statement reflects no 
income from employment.  Her statement reflects the fact that 
she has a monthly deficit after payment of expenses for 
necessities.  Her life circumstances reflect that she may have 
considerable expenses associated with the treatment of her 
disabilities.  It is clear that even with prudent budgeting 
the veteran may not be able to repay the overpayment over time 
without significantly impairing or curtailing funding for the 
basic necessities of life.  Affording the veteran the benefit 
of the doubt in this analysis, the evidence is in equipoise as 
to the question of whether she will be forced to endure a lack 
of food, clothing, warmth, or shelter as a result of the 
collection of even a portion of the debt.  

Of equal significance is the finding that the evidence is in 
equipoise on the question of whether the failure to make 
restitution would result in the veteran's unjust enrichment 
by virtue of the fact that she will have retained money to 
which he was not legally entitled.  The basis for placing 
this evidence in equipoise is specifically outlined in the 
discussion of the mitigating factors outlined above.  
Finally, the veteran in this case did not, according to the 
available record, changed her position to her detriment as a 
result of the award of VA compensation benefits.

Based on the evidence of record, the Board is persuaded that 
recovery of the overpayment would be unfair, unconscionable, 
and unjust.  The Board finds, therefore, that under the 
principles of equity and good conscience, taking into 
consideration all of the specifically enumerated elements of 
38 C.F.R. § 1.965(a), it would be unfair to recover the 
veteran's compensation overpayment indebtedness in the amount 
of $3,032.33.  The end result would not be unduly favorable 
or adverse to either the Government or the veteran.  The 
evidence in this case is evenly balanced at least as to the 
material issues of undue hardship and unjust enrichment, and 
supports the veteran's request for a waiver as to the other 
material issues.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Accordingly, the veteran's request for a waiver is granted. 









CONTINUED ON NEXT PAGE




ORDER

Waiver of recovery of the overpayment of VA compensation 
benefits in the amount of $3,032.33 is not precluded by 
reason of a finding of bad faith on the part of the veteran.  

Waiver of recovery of the overpayment of VA compensation 
benefits in the amount of $3,032.33 is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

